OFFICE OF THE A7TORNEY            GENERAL   OF Tu<As
                                      AUSTIN




Eoaarablrbraa               H. aoppard
Gom~troll~ro?             hblh   hooountm
huetin,           Taxrr


Doar Slrt                                   GplnionHo. 'O-4044
                                            %I Vib8th.rthr ponaltierprorlded
                                                In ArtlelerVW4 and 9078




      ho rokn6wlad~oreaoiptor your rrqurat for en 0 lnl0i3
on rhathrror not thr penltlor proti404In Artioler !014'annd
7076, Qierb CirilSt8tutor, leea, will apply iB addition to
thr p.BdtiU Bet Out iB httiol. WI, SeOt~OB 3, Ecusr Bill
h'0. 8,-?Orty40VNlth             hB&btUF0,        fif3t@kr ~d8BiOB.



                  -Ii  any ponon rhdl rlom4    an7 prorlaion0r
          thlr hrtiola,ha rhall forirlt   to the State or T.xar,
          am a penalty,the mm of not lrrr than #JS.OO,and
          not more tbarr@iOO.OO for eaoh ?lolatlon, lBd laoh
          dtq’r tlolatlon   8hall oomtltutr a lr p r a toOfrOtwI
          ~4 inadditionthereto deliB~U8Zlt trxer r h sll    dr 8w
          a yltq      qua1  to s per month from the 4.~8date,
          l   .    .


      ArtiolrTOS4, Kovisod Clrll Et8tuto8,19Eb, provider
a6 roii0w:
                 "Any ~OLgOB,. ooapmy, ourporaifon or M8~0Oia-
          tiOB, or ally r@OOiVU  Or roooltu8,  falll~ to mkb
          report ror thlrtr dsp from the 4ato rhen raid report
          la rrqulrd by thlr Chaptu to br -do, #hall iorirlt
          and pay to the Ztste  of Texar a 9uulty ot not a-
          orrdily' OM Thourand Dollare.”
              An5 4tlrlr TOT5, Jbvlrod Cl-if Statutra,1955, readr
a8 r0u0rr

                     .Aay puron, oomp8ny. oorporatlonor rraoola-
         tiOB,      Or Uy r@OdTOr Or rOOdTU8, rBiii4 t0 pay
         any tu      sor thirty day8 rra thr date UlIea rrl6
         tu      18 rrqulrd   br thlr Ohaptu to be mid, #hall
         rori,Oit        ubi        p0y    t0    the stat0 or Tsar                  0   p8naltr 0r
         ro# 011 tha               amount’of       8814 tax.9
           Ar~lrlrr TO14 anA TO75, lp r a were a Srt of tho
Art8      of thr ~hlrtleth k?lriatura,   hrrt Oal% d 3888100,                                                  1901,
QO(O      479, pSOVidi~6iOr th8 18V71lh5 Md 0OllO8til@ Or 8n OO-
8U~tiOll      tU OB tariO\u oo8Ugation8,  and th888 lrtlolasW8r8
tha pbnaftr~roridma                              of ruoh        8lWOt68Iit.

      Art 818r TO74 and lOI           ,r8 i gut
                               a ugha l          of what lr
knom     t haptar
            as     8, %a0. d   Or th8 bTiSd   CiTii MatUt   Oi
T8IU,  ltmB 8~4 h&i010 1111,8Upms eon IApOBat8 ra08 t0
b8 m awn&ant      to Cheptu 8, Title lM, 8upra, *by l641n&@
88rtalB          888tiOM             lnOlpblk3&          888tlOB       3, lU&Wa.      tit18
                                                                                  ‘l’h8                     t0
&urn8         Bill 8,                                   protld88       that it ooatainr man
htir18 m,                                              to Chaptot t, %tl8                155,     R8vl88d
oitil         StatUt88,

              88otion          S    0r Art1018     nnx, rupra, stat88  rxpraarly
that th8 mtiti88                          th8r0iJi prOVid8d 8l'8 iOr ViOl8tiOB8                           Or
w2ia lrtl818.w Th8 &&8~tUr8     ln pSSrif& Said 0111 rtatrd
in uao ui+ooalrordr that Su8h p8naltT warn to b8 ror ViOlatlOB
Of      btf8b           nr,         Of 80W8        bill     HO.       .,     aB6 Do Oth8r.

     h 8lb Ol88t@t8&, iUti8188 7054 8Bd 7075, 8UQr 8,lr 8
       pro*lrlonS ror p8nrltlar to b8 paI6 for the rallurr
58anrral
to make tha r8tUrn8 aId pq#I@Bt Oi tU.8 rhrn                                                4U8   Und8r
Chaptqr I, Tit18 U5, SupraI aab Sa tire lbo~r                                                lta to d,
                                                                                                    88otion
5 Or      ml818               n1,     rOUe8       Btll     8,    IP        re(   prOvid8n     rOr   a p8Btity
s0r.thr violation or Sal& htlolr Rx. s8OtiOB 8, Art1018
XVI lupra, IS L rpsoialp8nrltr prorlrlon limlt84 only to
8d        AI%1018nx.
              Tha   9ugrU&8           cOU&,            8pMki4         utoyh         Chi8i     JUdiO8
wi1118 iB           th8        Oa88 Of          p8r88     t8m hr88,              69 T8X. =8, @aid:
                "The @8Ii8rd   rti8 18 t&t When th8 18~
         mkaa  a g8~8ra1 Qrovir ion, lppar8ntly for all 8a888,
         and a rprrlel provlrlon for 8 partloularelaar, th8
      -8-1        mWt        f181bto      th8     8988ial   OlaU88,       80   iaT
      as   thr   partlrutr        al888      is    80a08m8d.~

     fB V~OWOf th8 fart tbrrt s8OtiOB 5 Or ha818 nx,
#uD~, 18 lidt8d t0 ~iOktiOM Or Said etiOl8 nI,BBd    iB
rim    of the fa8t that           &tial88          1014   aa     1015,    8ugT@,     ara
gtOBOztT     SmUt88          rhf8b 8T8      ~8fh8~1   in fiatuT8,         18 U8      Of    th8
opinlan “&at tha pwalttor                   l8t forth    in aaia         ktiOl88      ?074
and 7095dlt oot lg lf to t~ohtlo~                              a< Art1018 XVI of
kl88 Bill S Of th8 ortp88r+lth Iaglal~tw8.




                                                                      ABSiS    tMt